DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.
 
Response to Amendment
The Examiner acknowledges Applicant’s response filed on 08/24/2021 containing amendments and remarks to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

James Crawford on 11/08/2021.

The application has been amended as follows: 
Delete claim 1 and replace with the following:
“A method of separating linear alpha olefins, comprising:
passing a feed stream comprising ethylene, linear alpha olefins comprising at least C4, C6, C10, and C12 linear alpha olefins, and spent catalyst through a first column;
distributing a C4- fraction to a top portion of the first column;
withdrawing a C6+ fraction comprising C6+ linear alpha olefins and the spent catalyst, from a bottom portion of the first column and passing the C6+ fraction through a second column; 
distributing a C12+ fraction comprising C12 linear alpha olefins and the spent catalyst to a bottom portion of the second column; 
withdrawing a C10- fraction comprising C6-C10 linear alpha olefins from a top portion of the second column and passing the C10- fraction through a third column, wherein the C10- fraction comprises less than or equal to 1 parts per million of polymer; and
distributing a C6 fraction to a top portion of the third column, wherein the C6 fraction comprises greater than or equal to 99% hexene by weight.”

Delete claim 2 and replace with the following:
“The method of claim 1, wherein the feed stream comprises a mixture of hydrocarbons with dissolved polymer.” 


“The method of claim 1, wherein the feed stream further comprises aromatics.”

Delete claim 7 and replace with the following:
“The method of claim 1, further comprising withdrawing a C7+ fraction from a bottom portion of the third column.” 

Delete claim 8 and replace with the following:
“The method of claim 7, further comprising passing the C7+ fraction through a fourth column.”

Delete claim 10 and replace with the following:
“The method of claim 1, wherein the feed stream further comprises methane, ethane, 1-butene, catalyst deactivator agent, catalyst decomposition, or a combination comprising at least one of the foregoing.” 

Delete claim 12 and replace with the following:
“The method of claim 1, wherein the C12+ fraction further comprises catalyst deactivator agent.”

Delete claim 15 and replace with the following:
“The method of claim 1, wherein the C6 fraction comprises less than one part per million of solvent, by-products, and spent catalyst.” 

Cancel claim 18

Delete claim 19 and replace with the following:
“The method of claim 1, wherein a pressure within the first column is 250 kiloPascals to 3500 kiloPascals.” 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art alone or in combination with references discloses a method of separating linear alpha olefins as recited in claim 1. 
The closest prior art of record, Hagan et al. (U.S. Patent No. 3,751,518), discloses a method for separation of alpha olefins (column 3, lines 42-44) comprising the following steps:
a) passing a stream comprising alpha olefins (column 6, lines 57-58) to a column 21 to separate butene as an overhead stream and the remaining olefins (C6+) as the bottoms stream 9 (column 7, lines 36-40, Fig. 2);
b) passing the stream 9 to a second column 22 to separate an overhead stream 25 comprising C6, C8, and C10 olefins and a bottoms stream comprising C12+ olefins (column 7, lines 50-55, Fig. 2); and
c) passing the C6-C10 stream 25 to a preparation zone 41 (third column) where various pure fractions or blends can be prepared, and producing an overhead stream comprising C6-C10 olefins (column 8, lines 26-30, Fig. 2).
Hagan differs from the claimed invention in that Hagan explicitly discloses separating ethylene in an ethylene separation zone 16 and separating catalyst in a catalyst separation zone 17 prior to passing a stream to column 21 to separate butene (col. 6, line 59 to col. 7, line 40; Fig. 2). There is no motivation or guidance in the prior art to omit the ethylene separation zone and catalyst separation zone or rearrange the separation zones to arrive at the claimed process. Even if it were obvious to combine the ethylene separation zone and the butene separation zone, there is no motivation to omit the catalyst separation zone or move the catalyst separation zone after the butene separation zone 21, light olefin recovery zone 22 or feed preparation zone 41. The claimed process does not require separation of ethylene and catalyst prior to the first column and the Applicant has shown that the separation process is capable of removing ethylene, catalysts, and polymers successfully from a highly pure C6 fraction from a feed stream comprising ethylene, alpha olefins and spent catalyst. 
Xie et al. (U.S. Patent No. 5,817,902), directed to a process for preparing alpha olefins, discloses a process comprising:
passing a stream 20 comprising ethylene, alpha olefins, and spent catalyst to a C2-4 separator 21; 
separating a C4- fraction from a bottom C6+ fraction 22 in separator 21;
passing the bottom C6+ fraction 22 to a C6-8 separator 23 and separating a C6-8 fraction 24 from the top of the separator 23; and
passing the C6-8 fraction 24 to a hexene separator 29 to recover a hexene stream 25 and an octene stream 26 (Fig. 1 and 2; col. 3, lines 30-57; col. 4, lines 42-55). 
Xie differs from the claimed invention in that Xie does not disclose separating a C10- fraction in a second column. Rather Xie discloses the C6-8 separator 23 separates C8+ olefins as a bottoms stream and a C8- fraction as a top stream. As such, the separation scheme and the fractions which are distributed and withdrawn from the columns of Xie are different than the claimed process. 
As such, no prior art alone or in combination with references discloses or suggests the claimed method as recited in claim 1 and claims 1-8, 10-13, 15-17, 19 and 21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772